      Case 1:16-cv-04125-ODE-LTW Document 112 Filed 05/03/19 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

FRED PONDER,                                   )
                                               )
        Plaintiff,                             )
                                               ) CASE NO. 1:16-cv-04125-ODE-LTW
vs.                                            )
                                               )
OCWEN LOAN SERVICING, LLC,                     )
et. al.,                                       )
                                               )
        Defendants.                            )
                                               )

    DEFENDANT OCWEN LOAN SERVICING, LLC’S MOTION FOR
   PROTECTIVE ORDER RELATING TO PLAINTIFF’S NON-PARTY
  SUBPOENA TO REAL ESTATE FINANCE DIVISION OF NEW YORK
           DEPARTMENT OF FINANCIAL SERVICES

        Defendant Ocwen Loan Servicing, LLC, hereby moves, pursuant to Rule

26(c) and 45 of the Federal Rules of Civil Procedure, for a protective order related

to the subpoena to produce documents purportedly served upon the Real Estate

Finance Division of the New York Department of Financial Services. (Doc. 104.)

Ocwen’s supporting brief is filed contemporaneously with this Motion.



                            [signature appears on the following page]




71477130v.1 1006335/01554
      Case 1:16-cv-04125-ODE-LTW Document 112 Filed 05/03/19 Page 2 of 3




        Dated: May 3, 2019.


                                          LOCKE LORD LLP


                                          s/ John Michael Kearns
                                          Elizabeth J. Campbell
                                          Georgia Bar No. 349249
                                          Email: ecampbell@lockelord.com
                                          John Michael Kearns
                                          Georgia Bar No. 142438
                                          Email: john.kearns@lockelord.com
                                          Terminus 200, Suite 1200
                                          3333 Piedmont Road NE
                                          Atlanta, GA 30305
                                          (404) 870-4600
                                          (404) 872-5547 (fax)

                                          Attorneys for Ocwen Loan Servicing,
                                          LLC




                                      2
71477130v.1 1006335/01554
      Case 1:16-cv-04125-ODE-LTW Document 112 Filed 05/03/19 Page 3 of 3




                            CERTIFICATE OF SERVICE

        I certify that I have this 3rd day of May, 2019, electronically filed the

foregoing DEFENDANT OCWEN LOAN SERVICING, LLC’S MOTION

FOR PROTECTIVE ORDER RELATING TO PLAINTIFF’S NON-PARTY

SUBPOENA TO REAL ESTATE FINANCE DIVISION OF NEW YORK

DEPARTMENT OF FINANCIAL SERVICES with the Clerk of Court using the

CM/ECF system, which will electronically serve the same on Plaintiff’s counsel of

record listed below:

                  Orion Gregory Webb
                  Smith Welch Webb &
                  White, LLC
                  Suite 300
                  280 Country Club Drive
                  Stockbridge, GA 30281
                  owebb@smithwelchlaw.com


                                            s/ John Michael Kearns
                                            John Michael Kearns
                                            Georgia Bar No. 142438

                                            One of the Attorneys for Defendant
                                            Ocwen Loan Servicing, LLC




                                        3
71477130v.1 1006335/01554
